Citation Nr: 1330836	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  08-08 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for status post repair of the triceps muscle (Group VI) of the right arm.

2.  Entitlement to an initial rating higher than 10 percent for status post right ulnar nerve transposition with recurrent neuritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



REMAND

The Veteran served on active duty from September 1991 to March 1995.  

These matters initially came before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

In December 2011, the Board remanded these matters for further development.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In this case, an August 2007 VA physical medicine rehabilitation consultation note indicates that the Veteran was treated for right arm and hand symptoms and that he was scheduled for an evaluation with the Hand Clinic in October 2007.  There are VA treatment records in the claims file that are dated to August 2007 as well as some treatment records beginning in January 2012.  These records are contained in the Shreveport Vista electronic records system.  There are no additional pertinent treatment records included among the Veteran's paperless records in the Virtual VA system.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Also, following a February 2008 statement of the case, additional relevant evidence has been associated with the claims file (i.e. the VA treatment records contained in the Shreveport Vista electronic records system).  This relevant evidence was not identified in the most recent supplemental statement of the case dated in September 2012.  As pertinent evidence was received subsequent to the February 2008 statement of the case and as this evidence was not considered by the agency of original jurisdiction (AOJ), the Board is required to remand the issues on appeal for issuance of the necessary supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a right arm and hand disability contained in the Shreveport Vista electronic records system and dated from August 2007 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence (including the VA treatment records that were associated with the claims file subsequent to the Board's December 2011 remand and prior to the September 2012 supplemental statement of the case and all additional relevant evidence received since that supplemental statement of the case).  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

